Title: From George Washington to John Jay, 31 March 1796
From: Washington, George
To: Jay, John


          
            Philadelphia 31st Mar. 1796
          
          Accept, my dear Sir, my thanks for your note of the 25th Instant—enclosing a copy of Mr Bayards letter to you. The purport of it is pleasing; but the conduct of the British armed Vessels in the West Indies, is intolerable beyond all forbearance.
          My answer, given yesterday, to the House of Representatives’ request of Papers, will, I expect, set a host of Scribblers to work: but I shall proceed steadily on, in all the measures which depend on the Executive, to carry the British Treaty into effect.
          This reminds me of the name of Pickman, who, sometime ago you mentioned as a Commissioner; but upon enquiry of his countrymen, it was found he was unfit—& Mr Benson declines.
          Let me pray you to send the enclosed to Colo. Hamilton—& be assured of the Affecte Regard of
          
            Go: Washington
          
         